 



Exhibit 10.05
ACTION REQUIRED: Must be returned to Financial Benefits (E1N) by December 16,
2005
2006 DISTRIBUTION ELECTION FORM
VALERO ENERGY CORPORATION
DEFERRED COMPENSATION PLAN

                      Optional Payment Election   DEFAULT PAYMENT IF NO ELECTION
IS MADE:     Upon Retirement      Fifteen annual installments commencing at date
of retirement           I elect that upon retirement, the entire amount of
salary and bonus deferred pursuant to my 2006 Elective Deferral Agreement, as
well as any investment gains or losses attributable to such amount, will be paid
at the time and in the manner elected below. I execute this election of my own
free will and with the full understanding of its effect. It will remain in
effect until retirement or a new election is made. I elect to receive
payment(s):    
 
            At the following time (choose one):    
 
            ¨   As soon as administratively possible following retirement
(default time of payment if no election is made)     ¨   January 1 after the
year of retirement    
 
            AND in the following manner (choose one):    
 
            ¨   Lump sum    
 
            ¨   Five annual installments    
 
            ¨   Ten annual installments    
 
            ¨   Fifteen annual installments (default manner of payment if no
election is made)        

                      Optional Payment Election   DEFAULT PAYMENT IF NO ELECTION
IS MADE:     Upon Termination      Immediate lump sum payable within 90 days
after termination           I elect that upon termination, the entire amount of
salary and bonus deferred pursuant to my 2006 Elective Deferral Agreement, as
well as any investment gains or losses attributable to such amount, will be paid
at the time and in the manner elected below. I execute this election of my own
free will and with the full understanding of its effect. It will remain in
effect until termination or a new election is made. I elect to receive
payment(s):    
 
            At the following time (choose one):    
 
            ¨   Immediately (default time of payment if no election is made)    
 
            ¨   January 1 after the year of termination    
 
            AND in the following manner (choose one):    
 
            ¨   Lump sum (default manner of payment if no election is made)    
 
            ¨   Five annual installments        

«First_Name» «Last_Name»

 



--------------------------------------------------------------------------------



 



                          Distribution on Specified Date          
 
                In accordance with Section 6.5 of the Plan, I hereby elect to
receive in one lump sum payment that portion of the amount deferred pursuant to
my 2006 Elective Deferral Agreement, as well as any investment gains or losses
attributable to such amount, specified below to which I am entitled to withdraw,
pursuant to the terms of the Plan, on the date(s) specified below. Any amounts
distributed pursuant to this election shall immediately reduce my Account
accordingly.    
 
               
 
  Date of Specified Event   Amount of the 2006 Elective Deferral        
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
       
 
               
 
 
 
 
 
           

After the initial election relating to this deferral, you may elect to change
the form of your distribution, as long as (i) the election to change the form of
your distribution (either upon retirement, termination or a specified date) is
not effective until at least one year after the date the election is made, and
(ii) your payment is delayed by at least five years following the date on which
such payment would have otherwise been made or commenced. In addition, if you
elect to postpone the distribution previously designated to occur on a specified
date, the change in election must be made at least one year prior to your
previously designated specified date.
Certain “key” employees (generally, the fifty most highly compensated
executives) will have distribution of their benefits delayed for a period of six
months following their separation of service. As a result, distributions
scheduled for January 1 could possibly not be paid until July 1.
NOTE: The Company has taken measures to design the Plan in a manner that
conforms to current tax law. However, it is possible that new legislation could
affect your distribution elections. Generally, it is intended that distribution
elections submitted pursuant to the Plan will be governed by the terms and
conditions of the Plan, and your elections will be subject to modifications made
to the Plan to conform with federal legislation or to the terms of another plan
if the Company chooses to implement a new plan to conform to federal
legislation.

     
ACKNOWLEDGED AND AGREED:
   
 
   
 
   
Participant’s Signature
  Date
 
   
«First Name» «Last Name»
  «Emplid»
 
   
Participant’s Name
  Participant’s Employee ID Number

 